HUMPHREYS, J.A.D.
(Retired and temporarily assigned on recall), concurring.
I cannot fault the reasoning of the majority in Judge Stern’s comprehensive opinion that the defendant’s conviction for a violation of N.J.S.A. 2C:24-4b(3) is flawed because the defendant did not “cause” or “permit” the victim’s nudity. Criminal statutes must be strictly construed. An accused cannot be convicted of violating a criminal statute if he did not commit the acts proscribed by that statute.
I write separately to emphasize that the reversal of this conviction does not necessarily mean that the defendant will escape justice. He committed heinous acts. He secretly videotaped a thirteen year old child while she was nude in the shower, asleep in bed and in the bathroom. He did this repeatedly over a period of three years.
He does not assert that he is innocent of any crime. His attorney asked the jury to convict the defendant of the fourth degree crime presented to the jury. See footnote 4 in the majority’s opinion. Unfortunately, the trial judge told the jury that it should not return a verdict on the fourth degree crime if it *349found the defendant guilty of the crime now under review by us. In view of the overwhelming evidence and defense counsel’s concession, the jury, if it had not been so instructed by the trial judge, would certainly have found the defendant guilty of the fourth degree crime.
Furthermore, as pointed out in the majority’s opinion, the defendant’s conduct appears to violate another criminal statute. See page 347, 903 A.2d at 1119 of the opinion and footnote 6 on that page.
I agree with my colleagues that because issues involving double jeopardy and related legal principles have not been briefed or argued, we should not address what avenues might be properly available to the State in the pursuit of justice. However, I find nothing in the majority’s opinion or in our failure to remand which forecloses the State from pursuing those avenues.